Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 5, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146289 & (68)(69)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  RAMA MADUGULA,                                                                                     Bridget M. McCormack
          Plaintiff/Counter-Defendant-                                                                     David F. Viviano,
          Appellee,                                                                                                    Justices

  v                                                                  SC: 146289
                                                                     COA: 298425
                                                                     Washtenaw CC: 08-000537-CK
  BENJAMIN A. TAUB,
           Defendant/Counter-Plaintiff-
           Appellant,
  and
  DATASPACE INC.,
          Defendant,
  and
  ANDREW FLOWER,
           Defendant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the October 25, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether claims brought under MCL 450.1489
  are equitable claims to be decided by a court of equity; (2) whether the provisions of a
  stockholders’ agreement can create shareholder interests protected by MCL 450.1489;
  and (3) whether the plaintiff’s interests as a shareholder were interfered with
  disproportionately by the actions of the defendant-appellant, where the plaintiff retained
  his corporate shares and his corporate directorship. The motion to increase stay bond and
  the motion to strike are DENIED.

         The Business Law Section of the State Bar of Michigan and the Michigan
  Chamber of Commerce are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 5, 2013
         p0529
                                                                                Clerk